Citation Nr: 1117148	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-37 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hydronephrosis.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (BVA or Board on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of this hearing has been included in the claims folder.

The Board notes that in its May 2006 rating decision, the RO denied the Veteran's claim of entitlement to NSC pension.  In February 2007, a timely notice of disagreement was received, and in August 2009, the RO issued a Statement of the Case on this issue.  However, a substantive appeal was not received, and an appeal as to this issue was not perfected.  See 38 C.F.R. § 20.200, 20.202 (2010).  The RO's decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).  To the extent that the Certification of Appeal (VA Form 8) includes an NSC pension issue, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2010).  In this case, as the Veteran did not perfect his appeal of the claim for NSC pension with the submission of a substantive appeal, this matter is not in appellate status.  In addition, during the Veteran's April 2011 videoconference hearing, the undersigned specifically stated that a VA Form 9 (appeal) had not been received as to NSC pension, and notified the Veteran that the pension issue would be referred back to the RO, to which the Veteran's representative agreed.  In summary, VA has not taken any action to indicate to the Veteran that the NSC pension issue is on appeal, therefore the requirement that there be a substantive appeal is not waived.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).  

As previously discussed, the issue of entitlement to nonservice-connected pension has been raised by the record.  This issue has not been adjudicated by the agency of original jurisdiction, and is referred to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a back disability, hydronephrosis, or prostate cancer, that is related to active service.     


CONCLUSION OF LAW

A back disability, hydronephrosis, and prostate cancer, were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a back disability, hydronephrosis, and prostate cancer, as a result of his active military service.  He has testified that he received treatment for back symptoms, and kidney symptoms, during service.  He testified that he was first diagnosed with prostate cancer in about 2000, and that he is unsure as to how this disease may be related to his service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, and malignant tumors, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Statements from the National Personnel Records Center (NPRC), dated in 2005 and 2006, indicate that no service treatment reports are available, and that if they had ever existed, they would likely have been destroyed in the 1973 fire at the NPRC.  The NPRC appears to have requested any relevant records from the Surgeon General's Office (SGO), however, no relevant records have been obtained.  

In November 2005, the RO issued a memorandum in which it determined that the Veteran's service treatment reports were unavailable, and that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2010).  The Veteran has been advised that no service treatment reports are available.  See 38 C.F.R. § 3.159(e) (2010); duty-to-assist letter, dated in November 2005.  

As for the post-service medical evidence, it consists of VA hospital reports and progress notes, dated between 2001 and 2007.  This evidence shows that in September 2001, the Veteran was noted to have newly-diagnosed prostate cancer.  VA hospital reports show that between October and December of 2001, the Veteran underwent a percutaneous nephrostomy and antegrade nephrostogram, and a radical retropubic prostectomy.  He was noted to have bilateral hydronephrosis, and a history of prostate cancer.  A December 2001 VA progress note indicates a history of smoking two packs of cigarettes per day for seven to ten years.  Overall, the progress notes show a number of complaints of back pain.  Progress notes, dated in 2005, note hydronephrosis, and chronic renal insufficiency.  Progress notes, dated in 2004 and 2007, note severe right hydronephrosis with a large residual right hydronephrotic sac, and obstructive clubbing of the left renal calyces.  A January 2004 progress note shows complaints of back pain, and notes that his back pain may be related to his hydronephrosis.  

The Board finds that the claims must be denied.  As an initial matter, with regard to the claim for a back disability, the VA progress notes show a number of complaints of back pain, and include at least one notation of "chronic back pain."  However, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The progress notes also include a number of notations of DJD (degenerative joint disease), however, the DJD was not attributed to any specific joint or body part, and there are no X-rays to show DJD of the back.  Nevertheless, for the purposes of this decision only, the Board will assume arguendo that a back disability has been shown.  

There are no service treatment reports of record.  The earliest post-service medical evidence of any of the claimed conditions is dated no earlier than 2001.  This is a period of approximately 44 years following separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  Furthermore, there is no competent evidence showing that the Veteran has any of the claimed conditions that were caused by his service, nor is there any competent evidence to show that the Veteran had prostate cancer, or arthritis of the back, that was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that a back disability, hydronephrosis, and prostate cancer, were caused by service.  The Veteran has asserted that he received treatment for his back and kidneys during service; he has not specifically asserted that he began having any relevant prostate symptoms during service.  To the extent that he asserts that he had relevant symptoms during or after service, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for a back disability, hydronephrosis, and prostate cancer, or to state whether any of these disabilities was caused or aggravated by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports are not available, and the post-service medical records have been discussed.  None of the claimed disabilities are first shown less than 44 years after separation from service, and there is no competent opinion of record in support of any of the claims.  Given the foregoing, the Board finds that the post-service medical evidence outweighs the Veteran's contentions to the effect that he has a back disability, hydronephrosis, and prostate cancer, that are related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board notes that the Veteran's service treatment reports are not available and may have been destroyed in the 1973 fire at the National Personnel Records Center ("NPRC").  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992). The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The Board is satisfied that its duty has been met and that all reasonable efforts to develop the record have been made.  The NPRC has reported that the Veteran's service treatment reports could not be found.  In August 2005, the RO contacted the Veteran and requested that he provide any service medical records, post-service medical records, or other information which may be helpful to his claims.  The RO obtained a NA Form 13075 from the Veteran, however, in November 2005, the NPRC indicated that there were no relevant records from the SGO (Surgeon General's Office).  See also April 2006 NPRC response.  The RO has issued a memorandum, dated in November 2005, which contain a finding that the Veteran's service treatment reports are not available, and that any further attempts would be futile.  See 38 C.F.R. § 3.159(d).  It appears that all known and available post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  In this regard, the Veteran has reported that he received post-service private medical care from the Bethany Hospital, and from Stroger Hospital.  However, a statement from Bethany Hospital, dated in December 2005, shows that they stated that they could not locate any records for the Veteran.  Statements from the Stroger Hospital (a.k.a. Cook County Hospital), dated in March and April of 2006, also show that they stated that they could not locate any records for the Veteran.  Finally, the Veteran has testified that although he applied for disability benefits from the Social Security Administration (SSA), that the SSA granted his claim on account of his age, prior to any disability determination, and that he was never examined in association with his claim.  Therefore, an attempt to obtain Social Security Administration records is not warranted.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the Board finds that VA has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  

The Veteran has not been afforded examinations, and etiological opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the Veteran's service treatment reports are not available, thus, there are no existing inservice medical records upon which an examiner could express an opinion.  As for the post-service medical evidence, the earliest medical evidence of any of the claimed conditions is dated in 2001, which is about 44 years after separation from service, and there is no competent evidence to show that the Veteran has any of the claimed conditions due to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against these claims.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


